     Case 2:20-cv-00613-TLN-DMC Document 16 Filed 07/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLOS A. RAMIREZ,                                 No. 2:20-CV-0613-TLN-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    JESSICA MORREL, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On June 11, 2020, plaintiff filed a first amended complaint in this action. See

19   ECF No 6. On June 19, 2020, the Court issued Findings and Recommendations to the District

20   Judge, recommending that this action be dismissed. See ECF No. 10. On June 26, 2020 plaintiff

21   filed a second amended complaint. See ECF No. 12. The Federal Rules of Civil Procedure

22   provide that a party may amend his or her pleading once as a matter of course within 21 days of

23   serving the pleading or, if the pleading is one to which a responsive pleading is required, within

24   21 days after service of the responsive pleading, see Fed. R. Civ. P. 15(a)(1)(A), or within 21

25   days after service of a motion under Rule 12(b), (e), or (f) of the rules, whichever time is earlier,

26   see Fed. R. Civ. P. 15(a)(1)(B). In all other situations, a party’s pleadings may only be amended

27   upon leave of court or stipulation of all the parties. See Fed. R. Civ. P. 15(a)(2).

28   ///
                                                         1
     Case 2:20-cv-00613-TLN-DMC Document 16 Filed 07/07/20 Page 2 of 2

 1                  Plaintiff’s first amended complaint was filed as-of-right without leave of court

 2   required. Plaintiff’s second amended complaint, however, was not. Because plaintiff did not

 3   seek or obtain leave of court to file the second amended complaint, it is stricken and this action

 4   shall proceed on the first amended complaint filed on June 11, 2020.

 5                  IT IS SO ORDERED.

 6

 7   Dated: July 6, 2020
                                                           ____________________________________
 8                                                         DENNIS M. COTA
 9                                                         UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
